TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00418-CR





Franklin Aguirre, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. CR93-0608-A, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING





PER CURIAM

	Appellant pleaded guilty and judicially confessed to engaging in organized criminal
activity.  Act of May 27, 1991, 72d Leg., R.S., ch. 555, § 1, 1991 Tex. Gen. Laws 1968, 1969
(Tex. Penal Code Ann. § 71.02, since amended).  The district court found that the evidence
substantiated appellant's guilt, deferred further proceedings, and placed appellant on probation. 
Later, on the State's motion, the court revoked appellant's probation, adjudicated him guilty, and
assessed punishment at imprisonment for seventeen years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Affirmed
Filed:   April 5, 1995
Do Not Publish